Citation Nr: 0331119	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  95-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints on a direct basis or as secondary to service-
connected malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied service connection 
for arthritis of multiple joints.  

In December 1998 and again in November 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  In October 2002, the Board issued a decision 
denying the service connection claim; however the veteran 
timely appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter CAVC).  Pursuant to 
the Secretary's Motion for Remand, in an order dated April 
10, 2003, the CAVC vacated the October 2002 Board decision 
and remanded the case to the Board for further development.   

In August 2001, the veteran requested service connection for 
arthritis of the hands and feet.  It appears that this is a 
new, unaddressed claim not related to the claim on appeal.  
It is referred to the RO for appropriate action.  In August 
2003, the veteran requested a higher rating for 
posttraumatic stress disorder.  This is referred to the RO 
for appropriate action.


REMAND

The CAVC has remanded this case to the Board so that VA may 
supply notice of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and explain to the veteran how 
these VCAA provision apply to the claim for service 
connection for arthritis of multiple joints.  In his Motion 
for Remand, the Secretary of VA requested that the Board 
inform the veteran of the information or evidence that is 
needed for service connection for arthritis of multiple 
joints on a direct basis or as secondary to malaria and 
inform the veteran which portion of any such information is 
to be supplied by him and what portion is to be supplied by 
VA.  

The Board hereby informs the veteran that the information or 
evidence that is needed for service connection for arthritis 
of multiple joints on a direct basis or as secondary to 
malaria is: (1) medical evidence of a diagnosis of arthritis 
of the joints involved; and, (2) medical evidence linking 
arthritis to an event in service, or medical evidence that 
the arthritis was manifested to a compensable degree within 
1 year of separation from active service.  Service 
connection may also be established by submitting: (1) 
medical evidence of a diagnosis of arthritis of the joints 
involved; and, (2) medical evidence that service-connected 
malaria has caused or aggravated arthritis.  

VA has obtained a medical diagnosis of arthritis of both 
knees.  The veteran may submit medical evidence of arthritis 
of other joints.  VA will obtain a medical opinion 
addressing whether arthritis of the knees began during 
active service, became compensable within a year of 
separation from active service, or whether it was caused or 
aggravated by malaria.  The veteran may submit any relevant 
medical evidence on the matter.

The Secretary's Motion for Remand requests that the veteran 
be given an opportunity to submit additional evidence or 
argument, citing Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).  In a July 2003 letter, the Board notified the 
veteran that he had 90 days to submit any additional 
argument or evidence in support of his appeal.  In August 
2003, the veteran responded to that letter; however, his 
response appears to include only a request for a higher 
rating for posttraumatic stress disorder.  More recently, 
the veteran's representative has argued that the Board must 
insure that the terms of its remand are complied with, 
citing Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the case reflects that the terms of the Board's 
November 2000 remand have not been fully complied with.  The 
March 2002 VA examiner noted degenerative joint disease of 
the knees as being the only two joints affected with either 
arthritis or degenerative joint disease; however, the 
examiner did not address whether it is at least as likely as 
not that degenerative joint disease and/or osteoarthritis of 
the knees had its onset in service.  Nor did the examiner 
did address whether it is at least as likely as not that 
degenerative joint disease and/or osteoarthritis of the 
knees was manifested in the first post service year.  Nor 
did the examiner address whether it is at least as likely as 
not that the degenerative joint disease and/or 
osteoarthritis of the knees is related to active service in 
any other way (the veteran recalled that a doctor told him 
that his 6-1/2 months of exposure to rain and the elements 
during WW II might cause arthritis).  

Finally, although the March 2002 VA examiner did find that 
"there might be some basis" to relate malaria to limitation 
of motion of the subtalar joint of the right foot, the 
examiner did not address whether it is at least as likely as 
not that degenerative joint disease and/or osteoarthritis of 
the knees is etiologically related to or is aggravated by 
malaria.  Moreover, the examiner's comment raises the 
question whether the right foot has degenerative joint 
disease and/or osteoarthritis.  A February 1999 X-ray showed 
degenerative changes in the first interphalangeal joint, 
first metatarsophalangeal joint, and other interphalangeal 
joints.  Thus, clarification is necessary.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  That court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9), where the court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, during the 
remand period, the RO must inform the veteran and his 
representative that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since March 2002.  The RO should then 
take all necessary steps to obtain 
copies of those records and advise the 
veteran if the records are not obtained.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

The RO should notify the veteran that VA 
will obtain a medical opinion addressing 
the likelihood that malaria or any other 
incident of active service has caused or 
aggravated his degenerative joint 
disease and osteoarthritis and that VA 
will, if necessary, offer him another 
medical examination.  

The RO should notify the veteran that he 
may submit any argument evidence on the 
matter, or if he identifies the source 
of any other evidence, VA will assist in 
obtaining that evidence for him if he 
desires.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should return the 
claims file to the March 2002 VA 
examiner.  If that examiner is not 
available, a qualified substitute may be 
used.  The examiner is asked to review 
the claims file with particular 
attention to the Board's November 2000 
remand instruction, and answer the 
following:

I.  Does the veteran currently have 
arthritis or degenerative joint 
disease?  If yes, please list all 
joints involved.

II.  Is it at least as likely as 
not that arthritis or degenerative 
joint disease had its onset in 
service, or was manifested in the 
first post-service year, or is 
etiologically related to or being 
aggravated by the service-connected 
residuals of malaria?  The examiner 
should answer this question for 
each joint identified above.

III.  Is it as least as likely as 
not that arthritis or degenerative 
joint disease is causally related 
to his military service?  The 
examiner should answer this 
question for each joint identified 
above.

The examiner should offer a complete 
rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the examiner should state 
the reason.

4.  Where the remand orders of the Board 
or the CAVC are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review 
the record and re-adjudicate the claim 
for service connection for arthritis of 
multiple joints.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




